42.	 It gives me great pleasure to extend to the President of the Assembly the warm felicitations of my delegation on his election to the high office of the presidency of this session. His election is a recognition of his qualities of leadership, of which the Assembly has already had proof.
43.	I should like also to take this opportunity to pay a tribute to his predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, who presided with distinction over the twenty-ninth session of the Assembly and its recently concluded seventh special session. His address at the closing session of the twenty-ninth General Assembly struck an eloquent note of conciliation which, we are confident, will continue to inspire the deliberations of the United Nations in its various forums.
44.	As a visible symbol of the United Nations and with the access he has to Governments of Member
States, the Secretary-General is in a special position to exert his influence in promoting the attainment of the objectives of the Charter. I should like to pay my delegation's tribute to Mr. Kurt Waldheim for the initiatives he has taken and the understanding and discretion he has exhibited in discharging this responsibility, thereby enhancing the stature of his office and enlarging the beneficent role of the United Nations in world affairs.
45.	As our Organization celebrates the thirtieth year of its existence, we are happy to note that the goal of universality of membership draws near. My country joins other Members of the United Nations in extending a warm welcome to Mozambique, Sao Tome and Principe, and Cape Verde. The presence of those States here today as sovereign equals is a culmination of a long and heroic struggle by their peoples. Their triumph marks the fall of one of the few remaining citadels of colonial rule in Africa, which embodied an abominable system based on racial oppression and ruthless exploitation.
46.	We look forward to the admission to the United Nations of Papua New Guinea and warmly congratulate its people on their achievement of independence. We have noted with appreciation the role that the Government of Australia has played in this regard.
47.	Angola, which is expected to join the United Nations next month, is troubled by a tragic, fratricidal strife, even as it approaches the goal of freedom for which all its people have fought unitedly, valiantly and for so long. We are confident that the people of Angola can resolve their differences and we believe that they should be allowed to do so without outside interference.
48.	The dismantling of the Portuguese colonial empire has significantly changed the complexion of the political scene in the long-tormented region of southern Africa. It has materially and morally reinforced the just struggle of the valiant peoples of Zimbabwe, Namibia and South Africa against racism in its most odious form. The changed political map of Africa has obliged the minority regimes in Southern Rhodesia and South Africa to reassess their racist and colonial policies. We commend the efforts made by the African leaders to explore possibilities of a peaceful settlement, while Africa presses its advantage and intensifies its struggle for total emancipation. The people and the Government of Pakistan will continue to lend their full support to this struggle.
49.	My delegation is gratified to welcome back to this Assembly the representatives of Cambodia, with which my country has warm and friendly relations. We are confident that in the near future representatives of the courageous people of the Democratic Republic of Viet Nam and the Republic of South Viet Nam will also be able to take their rightful places in the family of nations. We hope that the bitterness of the long and terrible war which ravaged IndoChina will now be forgotten and put behind us.
50.	My Government supports the basic and fundamental right of the Korean people to self-determination and reunification by peaceful means. The goal of reunification of their country is accepted by the parties concerned as well as by the international community. There are differences, however, over the manner in which that goal can be achieved. We support the view that the Korean question should be resolved by the people of Korea themselves, free from all external pressure or interference. We consider that the time has come for the dissolution of the United Nations Command in Korea. We believe that the international community should encourage a dialog between the parties concerned and should refrain from any action which might hinder the process of reconciliation and reunification of the Korean people.
51.	I now turn to the situation in the Middle East. It has been repeatedly emphasized in this forum that no lasting peace can be established in the Middle East so long as the Arab-Israeli conflict is not justly resolved. The essential ingredients of such a settlement have also been repeatedly stated: they are set out in Security Council resolutions 242 (1967) and 338 (1973) and have been reiterated in many important forums. They include withdrawal of Israel from all the Arab Territories occupied by it in 1967, including the holy city of Jerusalem, and the restoration of the national rights of the people of Palestine. No settlement which does not conform to those conditions will last. Not until such a settlement is reached will there be durable peace in this region.
52.	It is against that background that we view the recent agreement involving a limited withdrawal by Israel in the Sinai. We welcome it as a step but only a step towards the final settlement of the Arab- Israeli conflict. Even so, it has not been easy of achievement. We trust that the momentum it has generated will be maintained and that all concerned will continue to strive to resolve the basic issues that underlie the conflict in the Middle East.
53.	No people can countenance the desecration of places of worship. The firing of the Al-Aqsa Mosque in 1969 and the recent partitioning of the Al-Ibrahimi Mosque in the city of Al-Khalil constitute an outrage against the religious susceptibilities of Moslems throughout the world. They are also a gratuitous affront to fundamental values shared by all religions and all peoples. Israel must undo such wrongs, repair the damage that has been done and desist in future from all such steps, as they can only aggravate an already explosive situation.
54.	We are deeply conscious also of the need for an early solution of the conflict in Cyprus. Pakistan has always supported a settlement that would fully ensure for the two communities on the island the exercise of their fundamental rights and would enable them to live peacefully side by side with each other. We hope that the efforts made by the Secretary- General and the willingness to negotiate shown by the parties will pave the way for a final settlement and restore peace and tranquility in that area.
55.	Turning to the subcontinent, it is gratifying to note that progress towards normalization of relations between India and Pakistan is being sustained. Under the Simla Agreement of 2 July 1972, both countries are committed to promoting a friendly and harmonious relationship between them and to working for the establishment of durable peace in the subcontinent. Pakistan is resolved to continue to work for that objective.
56.	My Government is also engaged in working for the establishment of normal, friendly relations with Bangladesh. We reciprocate the desire recently expressed by the President of Bangladesh to establish cordial relations with Pakistan. We believe that the establishment of such a relationship will not only redound to the mutual benefit of the peoples of both countries, but will also contribute to strengthening peace and stability in South Asia.
57.	To that end we are resolved to continue to strive to normalize our relations with all our neighbors. Needless to say, we can succeed in doing so only on the understanding that each country will respect the sovereignty and territorial integrity of the other and will not interfere in the other's internal affairs. With Afghanistan, in particular, we have abiding ties historical, cultural, geographical and economic  and we have every hope that, given goodwill on both sides, friendly relations can be established between our two countries, to the great advantage of our peoples.
58.	I now come to an issue of universal concern  nuclear proliferation. Ever since India exploded a nuclear device last year, world attention has increasingly focused on the dangers of nuclear proliferation. We consider it entirely right that this should be so. Pakistan would strongly support the adoption of such safeguards as might be necessary to prevent the proliferation of nuclear weapons. We trust, however, that the safeguards would not be discriminatory in nature and would not unduly hinder the developing countries in proceeding with their programs for exploiting nuclear energy for peaceful purposes.
59.	Listening to debates on this subject, one gains the impression that there is a tendency to assume that all will be well with the world if only non-nuclear States are prevented from producing nuclear weapons. We consider that to be a dangerous illusion. The threat of nuclear extinction that faces the world will be scarcely any the less for the fact that only five Powers may produce and stockpile nuclear weapons. It is to that terrible threat that those weapons pose to life on this planet no matter who produces them that sooner or later the United Nations will have to address itself.
60.	In this context, my delegation has noted with interest the proposals made by the Soviet Union and the United Kingdom. Those proposals merit study in .appropriate forums. However, neither of them touches upon the alarming problem of the existing and steadily increasing stockpiles of nuclear weapons. There are already enough of those weapons to devastate vast areas of this globe within a matter of minutes. The only way to ward off such a calamity would be for the nuclear Powers to agree not only to refrain from producing more nuclear weapons but also to destroy existing stockpiles. There is no other way that will assure mankind that it will not be engulfed one day in a nuclear holocaust.
61.	The dismal failure of almost all previous disarmament efforts does not warrant any hope that such an agreement will be reached in the foreseeable future. In the meantime, certain other steps need to be urgently taken. One such step is indicated in a resolution adopted by 40 members of the Islamic Conference of Foreign Ministers held at Jedda last July. That resolution urges the nuclear-weapon States to undertake not to use or threaten to use nuclear weapons under any circumstances against those non-nuclear-weapon States which are not protected by treaty guarantees from the nuclear Powers against a nuclear threat or attack.
62.	It will be noted that this resolution specifically excludes States, such as those in Europe, which are covered by treaty guarantees by the super-Powers. This, it was hoped, would make the resolution generally acceptable. The proposed undertaking would not only give non-nuclear-weapon States a most needed sense of security against a possible nuclear attack; it would also act as a strong disincentive to nuclear proliferation, since the urge to become a nuclear-weapon State arises basically from the fear that one's adversary possesses, or may come to possess, nuclear weapons.
63.	Another step that might help remove that fear from the minds of non-nuclear-weapon States is the establishment of nuclear-weapon-free zones. The As-sembly has before it various proposals pertaining to the creation and strengthening of such zones in Africa, the Middle East, South Asia and the South Pacific. In view of the establishment of nuclear-free zones in Latin America, the Antarctic, the sea-bed and the ocean floor, and outer space, these proposals represent a universal urge on the part of non-nuclear- weapon States to exclude nuclear weapons from their regions, thus enhancing their security and strengthening international peace. The establishment of such zones will also help accelerate the utilization of nuclear energy for peaceful purposes.
64.	For our part, following the adoption last year by this Assembly of the two resolutions for a nuclear- weapon-free zone in South Asia [resolutions 3265 A and B (XXIX)], we have held consultations to explore ways and means of achieving the objectives of these resolutions. All States in the region have affirmed their commitment not to acquire nuclear weapons. However, differences of a fundamental nature remain to be resolved before an agreement can be reached. We look forward to holding further consultations in this regard with the countries concerned during the current session.
65.	In the economic field, Pakistan has held that a dialog aimed at evolving generally acceptable solutions is the most effective means of promoting co-operation between the developed and developing countries. We believe that it is in the interest of the international community that the third-world demands for justice and equity be met. It was in this spirit that my Government appraoched the sixth special session of the Assembly last year.
66.	In preparation for the seventh special session, the developing countries, motivated by the same spirit, advisedly selected a limited number of important issues as the basis for negotiations in that session. We are happy that a broad agreement was achieved on those issues, thereby preparing the ground for further progress in this Assembly and in the forthcoming conference in Paris and at the fourth session of the United Nations Conference on Trade and Development.
67.	The constructive spirit, reflecting a perception of a common interest, with which all countries approached those complex issues was the most significant feature of the seventh special session.
68.	The same spirit will, we hope, animate discussions in this Assembly, the Paris Conference on International Economic Co-operation and other forums. We must also keep in view the need to ensure that the commitments and obligations already undertaken are implemented in full. Further, in keeping with the dynamic nature of the process of economic development, we must encourage the continuous and progressive evolution of the global dialog as an essential feature of that process.
69.	No comment on the international economic situation can be adequate without a reference to the very serious and continuously deteriorating situation in the low-income countries. The developed countries have already demonstrated their ability to absorb the effects of the crisis resulting from the events of the past two years. But the crisis in the developing countries has persisted and the situation has, in fact, gravely deteriorated. The oil-exporting countries have pledged substantial resources for assistance to these countries, resources far in excess of the targets envisaged in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]. However, the unprecedented escalation of prices of the essential imports of developing countries, coupled with deterioration in their terms of trade, has seriously jeopardized the maintenance of even minimum levels of consumption and development. In such a critical situation, it is imperative that all countries play their part in enabling those countries to restore, and indeed step up, their economic growth.
70.	It is now generally recognized that, while development assistance, balance-of-payments support and debt relief can help tide the developing countries over their immediate difficulties, they cannot alone provide an enduring solution to the basic problem of under-development. The cure lies in the creation of self-reliant economies in the developing countries so that those countries themselves can create the capacity to meet their development needs. There is thus an urgent need for fundamental reforms to provide those countries with equal opportunities to share the economic growth and prosperity of the international community.
71.	Thirty years is not a long period in the history of man or his institutions. Yet in this time span the world has changed beyond recognition and so has this Organ-ization, in terms of both the size of its membership and the nature and range of its concerns. Differences in political influence, military power and economic capacity among the nations of the world are such that formal independence does not always make a country master of its destiny. The concept of interdependence, arising from a recognition of mankind's common interests, has gained wise acceptance in recent years. To translate that concept into reality is the most important task facing the international community. In this regard, a particular responsibility devolves upon the small and medium-sized States. For, as the President of the twenty-ninth session of the General Assembly observed, the center of decision in the United Nations has shifted and, I would add, not by virtue of numbers alone in the direction of the smaller, the weaker, the least wealthy countries. The impatience of those countries for change should not be misconstrued as unreason or hostility towards others. On the contrary, it can lend impetus to progress and co-operation among all.
72.	The politics of the cold war and its polemics are gradually fading from the scene. The Final Act of the Conference on Security and Co-operation in Europe signed at Helsinki will mark, we hope, not - only the formal end of the cold war but the beginning of a chapter of peace and co-operation not confined to one particular region. In the new world which is emerging, the old distinctions and groupings of countries are beginning to lose relevance. The establishment of a new world order, political as well as economic, calls for the creation of a new alignment of all those who are committed to removing fear, injustice and exploitation from the world, to building a viable system to maintain peace and prevent conflicts an alignment of those committed to the imperatives of peace and progress for all. There can be no doubt about Pakistan's place in such an alignment.




